Exhibit 10.1

Execution Version

INCREASE JOINDER NO. 1A

This INCREASE JOINDER NO. 1A, dated as of March 1, 2019 (this “Increase
Joinder”), is being entered into with respect to the First Lien Term Loan
Agreement, dated as of June 15, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among HORNBECK OFFSHORE SERVICES, INC., a Delaware corporation (the
“Parent Borrower”), HORNBECK OFFSHORE SERVICES, LLC, a Delaware limited
liability company (the “Co-Borrower”), the Lenders party thereto, and WILMINGTON
TRUST, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

A.    Section 2.09 of the Term Loan Agreement provides that Borrowers may, from
time to time, request Incremental Term Commitments in an aggregate amount not to
exceed the Incremental Amount subject to the terms and conditions set forth
therein.

B.    The Borrowers desire to incur Incremental Term Commitments pursuant to
Section 2.09 of the Term Loan Agreement in an aggregate principal amount of
$50.0 million (the “No. 1 Incremental Term Commitments” and the Loans made
pursuant to the No. 1 Incremental Term Commitments, the “No. 1 Incremental Term
Loans”), a portion of which in an aggregate principal amount of $19,903,450 is
being evidenced pursuant to this Increase Joinder (such Incremental Term
Commitments, the “No. 1A Incremental Term Commitments”; the Lenders providing
the No. 1A Incremental Term Commitments, the “No. 1A Incremental Term Lenders”;
and the Loans made pursuant to the No. 1A Incremental Term Commitments, the “No.
1A Incremental Term Loans”), for purposes of Redeeming the Repurchased Notes (as
defined in the No. 1A Note Purchase Agreement referred to below).

C.    The No. 1A Incremental Term Lenders desire to provide the No. 1A
Incremental Term Commitments in the several amounts set forth on Schedule A
hereto.

D.    In addition, the Borrowers desire to incur additional No. 1 Incremental
Term Commitments pursuant to the Increase Joinders attached as Exhibit A hereto
(the “Additional Increase Joinders”), and request the Initial Lenders to provide
their written consent thereto.

E.    Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Term Loan Agreement.

In consideration of the premises and the agreements, provisions and covenants
contained herein, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1.    Increase Joinder.

(a)    This Increase Joinder is an “Increase Joinder” referenced in
Section 2.09(e) of the Term Loan Agreement. Borrowers, the Administrative Agent
and the No. 1A Incremental Term Lenders hereby agree that the No. 1A Incremental
Term Commitments shall become effective upon the satisfaction of the conditions
set forth in Section 3 hereof (the date on which such conditions are satisfied,
the “Increase Effective Date”). On the Increase Effective Date immediately after
the establishment of the No. 1A Incremental Term Commitments, each No. 1A
Incremental Term Lender shall, on a several basis, make No. 1A Incremental Term
Loans to the Borrowers in the principal amount set forth opposite such No. 1A
Incremental Term Lender’s name on Schedule A hereto; provided that the Borrowers
agree that each No. 1A Incremental Term Lender’s obligation to make a No. 1A
Incremental Term Loan to the Borrowers as provided in this Increase Joinder
shall be satisfied by the deemed delivery by such No. 1A Incremental Term Lender
of 100% of the proceeds of the No. 1A Incremental Term Loans of such No. 1A
Incremental Term Lender to the No. 1A Note Sellers (as defined in Section 3
hereof) as specified in the



--------------------------------------------------------------------------------

applicable Borrowing Request in satisfaction of the payment of the purchase
price owed to such No. 1A Note Seller under the No. 1A Note Purchase Agreement.
The No. 1A Incremental Term Commitments shall be decreased to $0 immediately
after giving effect to the No. 1A Incremental Term Loans as contemplated by the
preceding sentence.

(b)    Borrowers, the Administrative Agent and the No. 1A Incremental Term
Lenders hereby agree that the No. 1A Incremental Term Loans shall have terms
identical to those of the Loans outstanding under the Term Loan Agreement
immediately prior to the Increase Effective Date, other than to the extent set
forth in any Fee Letter (the “Existing Term Loans”). After giving effect hereto
on the Increase Effective Date, the No. 1A Incremental Term Loans shall be
deemed to be Loans and the Loans shall be deemed increased by the amount of the
No. 1A Incremental Term Loans. Without limiting the generality of the foregoing,
the No. 1A Incremental Term Loans shall: (i) constitute Indebtedness and have
all of the benefits thereof, (ii) have terms, rights, remedies, privileges and
protections identical to those applicable to the Existing Term Loans (other than
to the extent set forth in any Fee Letter) and (iii) be secured by the Liens
granted to the Collateral Agent for the benefit of the Secured Parties under the
Security Instruments.

(c)    All Interest Periods applicable to Existing Term Loans shall continue in
effect after the Increase Effective Date. The No. 1A Incremental Term Loans
shall be initially incurred pursuant to a single Borrowing of Eurodollar Loans,
with such Borrowing to be subject to (x) Interest Periods which commence on the
Increase Effective Date and end on the last day of the Interest Periods
applicable to the Existing Term Loans and (y) the Adjusted LIBO Rate applicable
to the Existing Term Loans. The Administrative Agent shall update the Register
to account for the principal amount of the No. 1A Incremental Term Loans.

SECTION 2.    Representations and Warranties. To induce the other parties hereto
to enter into this Increase Joinder, each Loan Party represents and warrants to
the Administrative Agent and each Lender party hereto that, on and as of the
Increase Effective Date:

(a)    such Loan Party (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
power and authority, and the legal right, to make, deliver and perform this
Increase Joinder and (iii) has taken all necessary corporate or other action to
authorize the execution, delivery and performance of this Increase Joinder;

(b)    this Increase Joinder (i) has been duly executed and delivered on behalf
of such Loan Party and (ii) constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally, whether considered in a proceeding at law or in
equity; and

(c)    the execution, delivery and performance of this Increase Joinder by such
Loan Party will not result in a violation by such Loan Party of any requirement
of law or any contractual obligation of such Loan Party and will not result in,
or require, the creation or imposition of any Lien on any of its Properties
pursuant to any requirement of law or any such contractual obligation, other
than as contemplated by the Term Loan Agreement.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 3.    Conditions Precedent. The occurrence of the Increase Effective
Date is subject to the following conditions:

(a)    the Administrative Agent shall have received signature pages for this
Increase Joinder from each Loan Party, HOS de Mexico II, S. de R.L. de C.V., the
No. 1A Incremental Term Lenders and the Initial Lenders;

(b)    (i) the Note Purchase Agreement dated as of the date hereof (the “No. 1A
Note Purchase Agreement”) by and among the Parent Borrower and the Persons
identified as sellers party thereto (the “No. 1A Note Sellers”) shall have
become effective and (ii) the Administrative Agent and the No. 1A Incremental
Term Lenders shall have received a certificate from a Responsible Officer of the
Parent Borrower certifying that the conditions precedent set forth in Section 5
of the No. 1A Note Purchase Agreement have been satisfied;

(c)    (i) the Borrowers shall have executed the Incremental Term Commitments
Lender Fee Letters dated as of the date hereof among the Borrowers and the No.
1A Incremental Term Lenders (collectively, the “Supplemental Fee Letters”);

(d)    the Administrative Agent and the No. 1A Incremental Term Lenders shall
have received:

 

  (i)

a certificate of a Responsible Officer of the Parent Borrower certifying: (x) no
Event of Default shall have occurred and be continuing or would exist after
giving effect to the No. 1 Incremental Term Commitments and the use of proceeds
of the No. 1 Incremental Term Loans and (y) after giving effect to the No. 1
Incremental Term Commitments and the use of proceeds of the No. 1 Incremental
Term Loans, the representations and warranties of the Loan Parties set forth in
the Term Loan Agreement and the other Loan Documents shall be true and correct
in all material respects (without duplication of materiality) on and as of the
Increase Effective Date with the same effect as though such representations and
warranties had been made on and as of such date; provided that (a) to the extent
that a representation and warranty specifically refers to a given date or
period, it shall be true and correct in all material respects as of such date or
period, as the case may be, and (b) the representations and warranties contained
in Section 7.04(a) of the Term Loan Agreement shall be deemed to refer to the
most recent financial statements furnished pursuant to clause (a) of
Section 8.01 of the Term Loan Agreement;

 

  (ii)

a certificate of the secretary or an assistant secretary of each Borrower and
each Guarantor setting forth resolutions of its board of directors, members or
partners with respect to the authorization of such Borrower or such Guarantor to
execute and deliver this Increase Joinder, the Additional Increase Joinders and
to enter into the transactions contemplated hereby;

 

  (iii)

a solvency certificate from a Responsible Officer of the Parent Borrower, in
form and substance reasonably satisfactory to the No. 1A Incremental Term
Lenders, confirming the solvency (as contemplated in Section 7.19 of the Term
Loan Agreement) of the Parent Borrower, the Co-Borrower and the Guarantors,
taken as a whole, after giving effect to the transactions contemplated by this
Increase Joinder and the Additional Increase Joinders;

 

  (iv)

a report from a Responsible Officer of the Parent Borrower, in form and
substance substantially similar to the reports previously provided to the
Initial Lenders, demonstrating in reasonable detail compliance with Section 9.09
of the Term Loan Agreement as of or immediately prior to the Increase Effective
Date; and

 

- 3 -



--------------------------------------------------------------------------------

  (v)

an opinion of Latham & Watkins LLP, special counsel to the Borrowers and the
Guarantors, an opinion of Winstead PC, special collateral counsel to the
Borrowers and the Guarantors, and an opinion of Garza Tella Clyde & Co, special
Mexican counsel to HOS de Mexico II, S. de R.L. de C.V., each in form and
substance reasonably satisfactory to the Administrative Agent and the No. 1A
Incremental Term Lenders;

(e)     the Administrative Agent shall have received one or more Borrowing
Requests in accordance with Section 2.03 of the Term Loan Agreement (which
Borrowing Request(s) shall include the identity of the No. 1A Note Sellers to
whom the proceeds of the No. 1A Incremental Term Loans will be deemed to be
delivered);

(f)    arrangements satisfactory to the No. 1A Incremental Term Lenders shall
have been made for an amendment to the Fleet Mortgage to be duly executed and
submitted for recordation to the National Vessel Documentation Center, which
amendment shall be in form and substance satisfactory to the No. 1A Incremental
Term Lenders and shall provide for the addition of a copy of this Increase
Joinder as an exhibit to the Fleet Mortgage; and

(g)    Borrowers shall have paid all amounts owed pursuant to the Supplemental
Fee Letters and pursuant to Section 12.03 of the Term Loan Agreement in
connection with the provisions of the No. 1A Incremental Term Commitments.

SECTION 4.    Covenants. Within 60 days after the Increase Effective Date (or
such later date to which the Required Lenders consent to in their reasonable
discretion) the Loan Parties shall deliver to the No. 1A Incremental Lenders
abstracts of title (or equivalent certificates) from the National Vessel
Documentation Center and the National Maritime Public Registry (Registro Público
Marítimo Nacional) of Mexico reflecting no outstanding Liens encumbering the
Vessel Collateral, other than Liens in favor of the Collateral Agent or the
trustee/mortgagee, as the case may be, and Liens permitted by Section 9.03 of
the Term Loan Agreement.

SECTION 5.    Consent. Each of the Initial Lenders hereby consents to (i) the
creation or provision of the No. 1A Incremental Term Commitments and Loans made
with respect thereto pursuant to this Increase Joinder (including the
establishment of the No. 1A Incremental Term Commitments on less than 10
Business Days’ prior written notice to the Administrative Agent) and (ii)(a) the
creation or provision of the Incremental Term Commitments and Loans made with
respect thereto pursuant to the Additional Increase Joinders (including the
establishment of such Incremental Term Commitments on less than 10 Business
Days’ prior written notice to the Administrative Agent) and (b) each Additional
Lender’s providing the Incremental Term Commitments pursuant to the Additional
Increase Joinders.

SECTION 6.    Term Loan Agreement. Except as specifically provided hereby, the
Term Loan Agreement shall continue in full force and effect in accordance with
the provisions thereof as in existence on the date hereof. After the Increase
Effective Date, any reference to the Term Loan Agreement in any Loan Document
shall mean the Term Loan Agreement as modified hereby and any reference to a
Lender shall include each No. 1A Incremental Term Lender; provided that nothing
in this Increase Joinder shall modify the composition of the Initial Lenders.
Except as expressly set forth in this Increase Joinder, nothing herein shall be
deemed to be a waiver, amendment, modification or other change of any of the
terms, conditions, obligations, covenants or agreements contained in the Term
Loan Agreement or any other Loan Document (and nothing in this Increase Joinder
shall entitle the Borrowers to any consent of the type contained herein) in
similar or different circumstances. This Increase Joinder shall be a Loan
Document for all purposes.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 7.    Applicable Law. This Increase Joinder shall be construed in
accordance with and governed by the law of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.

SECTION 8.    Counterparts. This Increase Joinder may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract. Delivery of an executed signature
page of this Increase Joinder by facsimile or “pdf file” transmission shall be
effective as delivery of a manually executed counterpart hereof.

SECTION 9.    Reaffirmation. Notwithstanding the effectiveness of this Increase
Joinder and the transactions contemplated hereby, (i) each Loan Party and HOS de
Mexico II, S. de R.L. de C.V. acknowledges and agrees that each Loan Document to
which it is a party is hereby confirmed and ratified and shall remain in full
force and effect according to its respective terms (in the case of the Term Loan
Agreement, as supplemented hereby) and (ii) each Guarantor hereby confirms and
ratifies its continuing unconditional obligations as Guarantor under the Loan
Documents with respect to all of the Indebtedness.

SECTION 10.    Headings. The Section headings used herein are for convenience of
reference only, are not part of this Increase Joinder and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Increase Joinder.

[Signature pages to follow]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Increase Joinder to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

HORNBECK OFFSHORE SERVICES, INC. By:  

/s/ James O. Harp, Jr.

Name:   James O. Harp, Jr. Title:   Executive Vice President and Chief Financial
Officer HORNBECK OFFSHORE SERVICES, LLC By:  

/s/ James O. Harp, Jr.

Name:   James O. Harp, Jr. Title:   Executive Vice President and Chief Financial
Officer

Signature Page – Increase Joinder No. 1A

Hornbeck Offshore Services, Inc.



--------------------------------------------------------------------------------

Execution Version

 

HORNBECK OFFSHORE TRANSPORTATION, LLC HOS-IV, LLC HORNBECK OFFSHORE TRINIDAD &
TOBAGO, LLC HORNBECK OFFSHORE OPERATORS, LLC ENERGY SERVICES PUERTO RICO, LLC
HORNBECK OFFSHORE INTERNATIONAL, LLC HOS PORT, LLC HOS HOLDING, LLC HOI HOLDING,
LLC By:  

/s/ James O. Harp, Jr.

Name:   James O. Harp, Jr. Title:   Executive Vice President and Chief Financial
Officer HOS DE MEXICO II, S. DE R.L. DE C.V. By:  

/s/ Samuel A. Giberga

Name:   Samuel A. Giberga Title:   Vice President

[Signature Page to Increase Joinder No. 1A]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

By:  

/s/ Nicole Kroll

Name:   Nicole Kroll Title:   Assistant Vice President

[Signature Page to Increase Joinder No. 1A]



--------------------------------------------------------------------------------

Exhibit A

[See attached]